 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614Robert OrrŒSysco Food Services, LLC and Teamsters Local No. 480, a/w International Brotherhood of Teamsters, Petitioner.  Case 26ŒRCŒ8160 November 22, 2002 DECISION AND DIRECTION OF THIRD ELECTION BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The National Labor Relations Board has considered objections to an election held September 6, 2001, and the hearing officer™s report (pertinent portions of which are attached as an appendix) recommending disposition of them.  The election was conducted pursuant to a Deci-sion and Direction of Second Election issued by the Board on August 7, 2001.1  The tally of ballots shows 84 for and 80 against the Petitioner, with 3 challenged bal-lots, an insufficient number to affect the results. The Board has reviewed the record in light of the ex-ceptions and briefs, and has decided to adopt the hearing officer™s findings and recommendations2 only to the ex-tent consistent with this Decision and Direction. In Objection 3, the Employer alleged that employee supporters of Teamsters Local 480 threatened other em-ployees and made attempts to coerce employee senti-ment.  The hearing officer found that during the 1- to 2-week period immediately preceding the election, threats of physical violence, property damage, and deportation were made to several employees and disseminated among several more.3  Applying the Board™s third-party conduct standard to the evaluation of these threats, the hearing officer concluded that they did not create a gen-eral atmosphere of fear and reprisal, and therefore rec-ommended that Objection 3 be overruled.  The Employer excepts, inter alia, to the hearing officer™s conclusion and recommendation, contending that the employee threats require that the election be set aside.  For the reasons set                                                                                                                      1 334 NLRB 977 (2001). 2 The Employer filed 10 objections.  Prior to the hearing, the Acting Regional Director approved the Employer™s request to withdraw Objec-tions 7 and 9.  The hearing officer recommended that the rest of the Employer™s objections all be overruled.  Absent exceptions, we adopt pro forma the hearing officer™s recommendations concerning Objec-tions 1 and 6.  In Objection 1, the Employer sought to reargue the mer-its of the Board™s August 2001 decision setting aside the first election and directing a second election.  While Member Cowen joins in adopt-ing pro forma the hearing officer™s recommendation concerning Objec-tion 1, he notes that he did not participate in that earlier decision.  We also adopt the hearing officer™s recommendations concerning Objec-tions 2, 4, 8, and 10.  As explained below, we will sustain Objection 3.  Accordingly, we find it unnecessary to pass on Objection 5, which alleged electioneering and disruptive conduct in the polling area while voting was in progress. 3 In fn. 11 of his report, the hearing officer mistakenly included Dar-rell Rhodes in the list of employees to whom allegedly objectionable statements were made.  In fact, there is no evidence that Rhodes was on the receiving end of any such statement. forth below, we find merit in the Employer™s exceptions concerning Objection 3.  Accordingly, we sustain Objec-tion 3 and set aside the second election, and we will di-rect a new election. There are no exceptions to the following factual find-ings of the hearing officer concerning threats made by prounion employees Henry Watts and Chris Shouse at the Employer™s facility.4   Watts told employee Carl Becker that (in Becker™s words) ﬁif I didn™t vote for the Union and I crossed that picket line, . . . he was going to crack my head.ﬂ  Becker recounted this threat to employee William Spencer Jr.   Shouse made a number of threats.  During a conversa-tion about strikes, Shouse said to employee Shane Owensby that Owensby was not ﬁcrazy enough to cross a picket line.ﬂ  Owensby answered that he had a family to feed and could not afford to walk a picket line.  Shouse replied, ﬁYou know if you cross it, you know what hap-pens to you.  I™m going to make sure I™ll take care of your truck.ﬂ  Owensby related Shouse™s threat to em-ployees Harvey Carpenter and Jeffrey Suter.    4 In addition to these threats, the hearing officer mentioned several other statements allegedly made by Shouse and employee Tommy Thomas.  Specifically, the hearing officer noted that (a) employee Euler Reyes testified that Shouse told Reyes he ﬁbetter voteﬂ for the Union; (b) employee Jeffrey Suter testified that Shouse told employee Harvey Carpenter that something would happen to Carpenter if he crossed a picket line; (c) Rhodes testified that Shouse told employee Chad Mun-day that if there was a strike and Munday crossed a picket line, some-thing might happen to Munday or his car; and (d) Carpenter testified that Thomas told Carpenter and several others, ﬁYou can bet if we go on strike, there ain™t going to be no mother fucker coming up in here working if I can™t come up in here.ﬂ  There are no exceptions to the hearing officer™s failure to find that these additional statements, if made, constituted objectionable threats.  Therefore, we do not pass on these statements. There are also no exceptions to the hearing officer™s findings con-cerning another statement that Thomas made to Carpenter.  According to the hearing officer, three witnesses testified as follows concerning this statement.  (1) Carpenter testified that Thomas told him:  ﬁAny-body who votes for the Company should have their asses kicked.ﬂ  (2) Suter testified that Carpenter told him that Thomas told Carpenter that anyone who voted for the Company deserved to have their butts kicked.  (3) Employee Shane Owensby testified that Carpenter told him that Thomas told Carpenter that anybody who crossed the picket line needed their butts whipped.  Thus, two witnesses testified to a voting-related statement, and one testified to a ﬁpicket lineﬂ statement.  The hearing officer found that the statement Thomas in fact made was ﬁto the effect that employees who crossed a picket line deserved to have their butts kicked.ﬂ  In so finding, the hearing officer did not explain why he relied on Owensby™s hearsay version of what Thomas said over Carpenter™s first-hand testimony, corroborated by Suter.  The hearing officer also found that Thomas made the statement in question to em-ployee Carl Becker instead of Carpenter.  To be clear, there is no evi-dence that Thomas ever made any allegedly objectionable statement to Becker.  In any event, in finding the threats that were made in this case, we have not relied on any version of what Thomas allegedly said to Carpenter because the hearing officer found that the statement was not a threat, and there are no exceptions to that finding. 338 NLRB No. 74  ROBERT ORRŒSYSCO FOOD SERVICES 615On another occasion, Shouse threatened Suter as well.  
After Suter told Shouse that striking employees would 
not make any money but nonstriking employees would, 
Shouse replied, ﬁYou know what happens when you 
cross a picket line.ﬂ  Approxi
mately three other employ-
ees overheard Shouse™ statement.   
During a conversation with employee Joseph Hatley, 
Shouse asked Hatley what he would do if there were a 
strike.  Hatley responded that he would cross the picket 
line and work.  Shouse then asked if Hatley knew what 
would happen.  Hatley replied that he would make a lot 
of money.  Shouse answered, ﬁWell, you better have 
good insurance.ﬂ  On anothe
r occasion, employee Greg-
ory Jaster overheard Shouse telling an employee:  ﬁIf it 

were to be yes and they were to go on strike, if people 
were toŠpeople that work for the company were to cross 
the picket line, it wouldn™t be a pretty thing.ﬂ 
Finally, employee Rashaun Burks overheard Shouse 
and three other individuals planning to threaten Hispanic 
employees in relation to their vote in the upcoming elec-
tion.  According to Burks, these four said ﬁthat they were 
going to tell the Mexican guys that if they don™t go for 
the Union, they were going to tell them that they were 
illegal and didn™t have their papers and stuff like that, so 
they would lose their job.ﬂ  Sometime later, Shouse put 
this plan into action.  Approaching employee Euler 
Reyes, a native of Mexico, Shouse asked him if he had a 
green card.  Reyes laughed, but Shouse said, ﬁWell, 
you™re illegal here.ﬂ  Shouse then told Reyes, ﬁYou™d 
better vote for the Union, because if you don™t, we™re 

going to take your ass back to Mexico.ﬂ  Reyes related 
this threat to Burks and a supervisor. 
Stating that he had taken into account the closeness of 
the vote, the hearing officer nevertheless concluded that 
the extent of dissemination of the foregoing threats was 
insufficient to create a general atmosphere of fear and 
reprisal rendering a fair election impossible.  In so con-
cluding, the hearing officer was influenced by two con-
siderations.  First, he observed that third-party threats 
made by union supporters reasonably cause less concern 
among employees than threats made by representatives 
of the union that may become
 the employees™ exclusive 
representative.  Second, relying on 
Cal-West Periodicals, 
330 NLRB 599 (2000), he found it likely that threats 
related to crossing picket lines would have caused em-
ployees to vote 
against
 the Petitioner, not for it, in order 
to avoid the prospect of strikes and picket lines alto-
gether.  For the following reasons, we find the hearing 
officer™s analysis unpersuasive.   
First, despite his statement 
to the contrary, the hearing 
officer did not sufficiently take into consideration the 

closeness of the election resu
lts.  Objections must be 
carefully scrutinized in close elections.  
Cambridge Tool 
& Mfg. Co., 
316 NLRB 716 (1995); 
Colquest Energy, 
Inc. v. NLRB, 965 F.2d 116, 122 (6th Cir. 1992).  Given 
the vote spread, a one-vote swing away from the Peti-
tioner would have brought the Petitioner™s three chal-lenges into play, potentially changing the outcome of the 

electionŠand threats were made
 to at least five employ-
ees and disseminated to at least four more employees.  
The Board has set aside elections where, as here, threats have been made or disseminated to voters whose ballots 
might have been determinative.  See 
Steak House Meat Co.
, 206 NLRB 28 (1973); 
Buedel Food Products Co.
, 300 NLRB 638 (1990); 
Smithers Tire, 308 NLRB 72 
(1992).   Second, the general proposition that employees rea-
sonably are less concerned about nonagent threats than 
about threats emanating from the union does not explain 
why the nonagent threats in this particular case should be 
found unobjectionable.  Rather, it explains, at least in 
part, why the Board assesses the impact of third-party 
threats under a more rigorous standard than it applies to 

threats made by union agents.  Threats by union agents 
warrant the setting aside of an election where they ﬁrea-
sonably tend[ed] to interfere with the employees™ free 
and uncoerced choice in the election.ﬂ  
Baja™s Place, 268 NLRB 868 (1984).  Third-party threats, on the other 
hand, rise to the level of objectionable conduct only 

where they were ﬁso aggravated as to create a general 
atmosphere of fear and reprisal rendering a free election 
impossible.ﬂ  
Westwood Horizons Hotel
, 270 NLRB 802, 
803 (1984).  We agree with the hearing officer that the 
Westwood Horizons
 test is applicable here.  However, we 
do not think, as did the hearing officer, that a reason jus-

tifying the rigorous third-party standard for evaluating 
nonagent threats should count again to make that stan-
dard even more difficult for 
the objecting party to meet. 
Third, the hearing officer™s reliance on 
Cal-West Peri-
odicals
 for the proposition that ﬁpicket lineﬂ threats 
would have caused employees to vote against the Union 
was misplaced.  Before e
xplaining why, however, we first address our dissenting colleague™s characterization 
of the Board™s holding in 
Cal-West.  According to our 
colleague, Cal-West ﬁheldﬂ that except in unusual cir-
cumstances, ﬁreferences to 
future
 reprisals for crossing a picket line are not sufficiently immediate to create an 
atmosphere of fear and reprisal.ﬂ  In our view, this state-
ment misconstrues 
Cal-West.  No such per se rule is to be 
found in that decision.  Rather, the Board merely found, 
on the particular facts presented, that the single picket 
line threat in that case ﬁhad
 no context of immediacy.ﬂ  
330 NLRB at 599.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616In Cal-West Periodicals
, the Board found a single 
ﬁpicket lineﬂ threat insufficient to warrant setting aside 
an election.5  In so finding, the Board observed that the 
likely effect of the ﬁpicket 
lineﬂ threat would have been 
to prompt the threatened 
employee to vote against the 
union to avoid the prospect of a union picket line.  Id. at 
600 fn. 6.  However, 
Cal-West is distinguishable from 
the instant case, where union supporters made multiple 
threats of picket line violence, threatened physical re-taliation for voting against the Union, and threatened 
deportation for voting against the Union.  The miscon-
duct in the instant case is acco
rdingly more severe than 
the misconduct in 
Cal-West with regard to the number of 
employees making the threats, the number of employees 
threatened, and the nature and variety of the threats.  
Moreover, although a ﬁpicket lineﬂ threat made during 
an election campaign might en
courage an intimidated em-

ployee to vote against the union in the hopes of avoiding a 
picket line situation, this is not the only or indeed the most 
pernicious result of such a threat.  Where prounion em-
ployees are issuing threats of any kind against antiunion 
coworkers, opponents of the union will likely think twice 
before pinning on a ﬁvote noﬂ button, passing out anti-
union literature, or speaking their minds freely.  Two con-
sequences may ensue.  First, the union may appear to 
command a degree of support that it does not in fact enjoy, 
which in turn may influence the votes of undecided em-
ployees.  Second, the arguments in favor of unionization 
will tend to predominate among employees during the 
campaign, possibly swaying some to vote ﬁyesﬂ who 
might have voted ﬁnoﬂ had the voices of all employees 
been heard.  Our dissenting colleague contends that in setting aside 
the election, we have relied too heavily on the closeness of 
the vote and have failed to explain why the threats at issue 
here were sufficiently aggrav
ated to create a general at-
mosphere of fear and reprisal.  The Board has repeatedly 

found, however, that voting-related threats of substantial 
harm directed at a determin
ative number of voters create 
an atmosphere of fear and repr
isal sufficient to set aside an election.  See Steak House Meat Co.
, 206 NLRB at 29; 
Buedel Food Products
, 300 NLRB at 638; 
Smithers Tire, 308 NLRB at 73; accord: John M. Horn Lumber Co. v. 
NLRB, 859 F.2d 1242 (6th Cir. 1988).  In this case, aside 
from the several ﬁpicket lineﬂ threats, two additional 
                                                          
 5 The statements at issue in 
Cal-West
 also included a statement that 
the threatened employee should ﬁwait and seeﬂ what would happen if 
he did not vote for the union.  The Board found, however, that this 
statement was ambiguous and did not n
ecessarily constitute a threat of 
physical harm.  Id. 
Member Cowen agrees that, as e
xplained below, the Board™s deci-
sion in Cal-West
 is distinguishable from the instant matter; thus, he 
expresses no view on the merits of that decision. 
threats remain:  Reyes was threatened with deportation, 
and Becker with physical viol
ence, for voting against the Union.  The character of these threats was grave, as they 
were intended to influence votes and intimated substantial 

harm; and again, a single changed vote could have altered 
the outcome of the election.  Thus, consistent with the 
precedent cited above, we disagree with our colleague™s 

view that threats of this character are insufficient to set the 
election aside. Our dissenting colleague mist
akenly asserts that we 
have applied the third-party conduct standard to the threats 
at issue in this case as though it were no different from the 
test applied to party-agent conduct.  In support of her as-
sertion, she relies on Q. B. Rebuilders, Inc., 312 NLRB 
1141, 1142 (1993), for the proposition that the Board™s 
more stringent test for thir
d-party threats prevents elec-tions from being overturned ﬁsimply because a partisan 

employee makes overbearing or exuberant remarks to co-
workers.ﬂ  In Q. B. Rebuilders, however, the Board was 
dealing with threats that might
 have been meant as jokes 

and that were understood as such by some employees.  In 
that case, prounion employee Cortes stated on several oc-
casions that he would report to the INS anyone who voted 
against the union.  However, the first time Cortes made 
this statement, he and his listeners all laughed.  Subse-
quently, Cortes twice insisted 
that the remark was just a 
joke, and some of his coworkers took his remark in that 
vein.  It was in this context that the Board understandably 
cautioned against applying the third-party conduct stan-
dard so as to overturn an election because of ﬁoverbearing 
or exuberant remarksﬂ by employees.  Here, however, 
there is no suggestion that any of the several threats ut-
tered by prounion employees was meant or taken as a joke.  
Thus, the cautionary language our colleague quotes from 
Q. B. Rebuilders has no application here. 
What 
does apply here, however, is the Board™s finding 
in 
Q. B. Rebuilders
 that a deportation-related threat to call 
the INSŠeven one uttered in jestŠconstitutes a serious 

threat of economic and emotional harm.  Id. at 1142.  In an 
earlier case, the Board explaine
d that threats of deportation 
are serious because they convey the warning that employ-
ees risk not just job loss, ﬁbut also the loss of their homes 
and possibly even separation from their families by failing 
to support the [u]nion.ﬂ  
Crown Coach Corp.
, 284 NLRB 
1010 (1987).  Despite these statements, our dissenting 
colleague, citing 
Mike Yurosek & Sons
, 225 NLRB 148, 
150 (1976), asserts that Board precedent ﬁholdsﬂ that a 
threat of deportation by fellow employees ﬁdoes not, by 
itself, exacerbate illegal aliens™ natural fear of deportation 
so as to render them incapab
le of exercising a free choice 
in the election.ﬂ  In other words, according to our col-league the Board has held, as a matter of law, that em-
 ROBERT ORRŒSYSCO FOOD SERVICES 617ployee threats of deportation are 
insufficient to set aside an 
election.  Crown Coach
 contradicts this assertion.  There, 
the Board found third-party deportation threats sufficient 
in themselves to set an election aside.  284 NLRB at 1011.  
It is true that in 
Mike Yurosek, the Board stated that it ﬁdoubt[ed]ﬂ whether the threats and rumors of deportation 

in that case so exacerbated illegal alien employees™ natural 

fears of deportation as to re
nder them incapable of a free 
election choice.  225 NLRB at 150.  In upholding the elec-
tion, however, the Board in 
Mike Yurosek placed primary 
emphasis on the ﬁsubstantial effortsﬂ that had been made 
to contradict the threats, lessening their impact.  Id.  No 
such effort was made here, so we find 
Mike Yurosek dis-
tinguishable. 
Accordingly, for all the foregoing reasons, we sustain 
the Employer™s Objection 3 and set aside the election, and 

we shall direct a third election. [Direction of Third Election omitted from publication.] 
 MEMBER LIEBMAN, dissenting. 
Contrary to the majority, and consistent with our case 
law, I would find that the statements relied on by the ma-
jority did not create a general atmosphere of fear and re-
prisal that made a free election impossible.  
Westwood 
Horizons Hotel, 270 NLRB 802, 803 (1984).  My col-
leagues acknowledge that the 
Westwood
 standard is con-
trolling here, but they apply the standard as if it was no 
different from the less rigorous standard the Board applies 
to threats made by agents of the employer or the union.  
See Cal-West Periodicals, 330 NLRB 599, 600 (2000).  
As the Board stated in Q. B. Rebuilders, 312 NLRB 1141, 
1142 (1993), the higher requirement for third-party threats 
prevents the Board from overturning elections ﬁsimply 
because a partisan employee makes overbearing or exu-
berant remarks to coworkers.ﬂ
1  Thus, contrary to the ma-
jority™s apparent suggestion, 
the third-party standard is, 
appropriately, more difficult for the objecting party to 
meet.   
Under the 
Westwood
 standard, the Board utilizes the fol-
lowing factors (including the nature of the threat itself) in 
evaluating the seriousness of a threat: 
 [W]hether the threat enco
mpassed the entire bargain-
ing unit; whether reports of the threat were dissemi-
nated widely within the unit; whether the person mak-
ing the threat was capable of carrying it out, and 
whether it is likely that the 
employees acted in fear of 
his capability of carrying out the threat; and whether 
                                                          
                                                           
1 The majority asserts that this st
atement only refers to the ﬁjokingﬂ 
context of the threat
s to call the INS in Q. B. Rebuilders
.  But the Board™s discussion clearly endorses setting aside elections only in cases 
of the most serious third-party misconduct.  Ibid. 
the threat was ﬁrejuvenatedﬂ at or near the time of the 
election.    Westwood Hotel
, supra at 803
 (internal citations omitted).  
The Employer, as the objecting party, must establish the 
conduct to be objectionable.  
Q. B. Rebuilders, 312 NLRB 
at 1141Œ1142.
  Moreover, it is well settled that 
ﬁ[r]epresentation elections are not lightly set aside.ﬂ  
NLRB v. Hood Furniture Mfg. Co
., 941 F.2d 325, 328 (5th 
Cir. 1991), citing NLRB v. Monroe Auto Equipment Co
., 450 F.2d 1329, 1333 (5th Cir. 1972), cert. denied 412 U.S. 

928 (1973).  Accordingly, ﬁthe burden of proof on parties 
seeking to have a Board-supervised election set aside is a 
‚heavy one.™ﬂ  Kux Mfg. Co. v. NLRB,
 890 F.2d 804, 806 (6th Cir. 1989), quoting 
Harlan #4 Coal Co. v. NLRB
, 490 F.2d 117, 120 (6th Cir. 1974). 
As an initial matter, the majority errs in its heavy reli-
ance on the closeness of the el
ection in justifying its deci-
sion.  While the Board will ta
ke into account the closeness 

of an election, a third-party threat still must be proven to 
be sufficiently aggravated in order to create a general at-mosphere of fear and reprisal.  As the Board stated long 
ago:  ﬁThe question of whether or not such an atmosphere 
existed does not turn on the election results, but rather 
upon an analysis of the character and circumstances of the 
alleged objectionable conduct.ﬂ  
Central Photocolor Co
., 195 NLRB 839 (1972).  The majority here fails to do such 
an analysis.   As to the specific statements found objectionable, the 
majority mainly relies on employee comments regarding 
reprisals for crossing a picket line.  Except in unusual cir-
cumstances, the Board has he
ld that references to 
future
 reprisals for crossing a pick
et line are not sufficiently immediate to create an atmosphe
re of fear and reprisal in 
regard to the election at hand.  
Cal-West Periodicals, 330 NLRB at 599.  In fact, as noted by the hearing officer here, 

the Board in that case found that such threats of picket line 
reprisals would tend to persuade employees to vote against 
the union in order to avoid the prospect of a strike alto-
gether.  Id
. at 600 fn. 6.
2  Contrary to the majority™s at-
tempt to limit 
Cal-West to the particular circumstances of 
that case, the Board there clearly provided a broader ra-

tionale for why threats of future picket line reprisals lack 
the requisite ﬁcontext of immediacy.ﬂ  The Board, in re-

sponding to a dissenting member, distinguished the two 
sets of threats in that case as being qualitatively different:  
ﬁthe first one allegedly concerns the consequences of 
not 
 2 The majority seeks to distinguish 
Cal-West
 on the basis that it in-volved only one picket line remark.  But the Board, in assessing that 
remark (as well as a threat made in 
reference to the election), held that 
the qualitative aspect of the threats did not rise to the third-party stan-dard:  ﬁthe statements simply lack
 the same degree of specificity or 
likely coercive impact.ﬂ  Id. at 599.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618selecting the Union
; the second one allegedly concerns the 
consequences of selecting
 the Union, i.e., picket lines and 
the consequences of crossing them.ﬂ  Id. at 599 (emphasis 
in original).
3  Clearly, the Board in 
Cal-West 
discussed specific differences between categories
 of threats and why 
threats of future picket line violence, in the absence of aggravating circumstances, te
nd not to carry sufficient 
immediacy to be objectionable. 
 In any case, the majority 
here has failed to demonstrate 
that the remarks created the 
required atmosphere of fear and coercion.
4The majority also relies on st
atements regarding a plan 
to threaten Hispanic employees with deportation (which 
seems to have been followed through on in only one in-
stance).  Again, the majority™s rationale goes against 
Board precedent, which holds that a threat by fellow em-
ployees to call the immigration authorities during an elec-
tion campaign does not, by itsel
f, exacerbate illegal aliens™ natural fear of deportation so as to render them incapable 
of exercising a free choice in the election.  Mike Yurosek & Sons
, 225 NLRB 148, 150 (1976), enfd. 597 F.2d 661 
(9th Cir. 1979); compare 
Q. B. Rebuilders, 
312 NLRB at 
1142 (threat to call INS found objectionable because ac-tual INS arrest occurred on the day before the election where work force was found to be 90-percent nonŒU.S. 
citizens).5   Putting aside these statements
, we are left only with 
employee Watts™ threat to ﬁcrackﬂ employee Becker™s 
                                                          
                                                           
3 The Board also discussed the pa
rticular circumstances of the 
Steak House and Buedel cases (also relied on by the majority here), but 
stressed that the threats in those cas
es were directed against the em-
ployees™ vote and much more severe.  Id
. at 599 (citations omitted).  
The Board then distinguished a pick
et line threat found to be objection-
able in another case on the basis that it was made by a party to the 

election (and thus was not a third-part
y threat) and referenced a particu-
larly severe incident of prior picket line violence.  Id. at 599Œ600.  
These circumstances distinguish those cases from the situation here.  
4 Instead of pointing to evidence of 
a general atmosphere of fear and 
coercion, the majority does nothing 
more than speculate that such 
statements by prounion employees ﬁmayﬂ reduce the efficacy of the 
antiunion campaign. 
5 The majority claims that
 the Board™s decisions in Q. B. Rebuilders, 
supra, and 
Crown Coach Corp., 284 NLRB 1010 (1987), support its 
position on threats of deportation here
.  In finding such threats objec-
tionable in Q. B. Rebuilders, 
the Board distinguished 
Mike Yurosek, 
supra
, by noting other factors:  in the earlier case there were mitigating 
disavowals of the threats, the large percentage of undocumented work-

ers in the election unit in the Q. B. Rebuilders
 workplace, and most 
importantly, the rejuvenation of the thr
eat by an INS arrest at the facil-
ity the day before the election.  312 NLRB at 1142.  Similarly, in 
Crown Coach, supra, the Board found that 65Œ70 percent of the unit 
was Hispanic; that the threats suffi
ciently concerned the unit employees 
to cause 20Œ30 of them to question 
a manager about whether the union 
would take such an action in the even
t of its defeat; and that the threat was repeated just before the electi
on.  In contrast, here the hearing 
officer did not make a finding as to how many unit employees were 
vulnerable to such a threatŠor even whether the single employee di-
rectly threatened was undocumented. 
head if he did not vote for the Union and if he crossed the 
picket line.  The Employer did not demonstrate, as re-
quired by 
Westwood
, that Watts either had any present 
capability of carrying out the th
reats or the likelihood that employees acted in fear 
of any such capability.  270 NLRB at 803.  Moreover, the threat was only partly in 

reference to the election.   While I do not condone any of these statements, I find, 
as discussed above, that they do not constitute sufficient 
groundsŠeven in the context of a close tallyŠupon which 
to set aside the election.  As one court has stated,  ﬁA cer-
tain measure of bad feeling and even hostile behavior is 
probably inevitable in any hotly contested election.ﬂ  
Na-
bisco, Inc. v. NLRB,
 738 F.2d 955, 957 (8th Cir. 1984).  
For these reasons, I would deny the Employer™s Objection 
3 concerning certain employee threats during the election 
campaign, adopt the hearing officer™s report, and certify 
the election. APPENDIX HEARING OFFICER™S REPORT AND RECOMMENDATIONS ON OBJECTIONS TO CONDUCT AFFECTING THE RESULTS OF THE ELECTION
 . . . .  Objections 2 and 3 These objections allege in substance that agents, representa-
tives, employees, and/or supporte
rs of the Petitioner coerced employees prior to the election and thereby destroyed the labo-
ratory conditions necessary for a fair and free election. 
Denis Huey, the Petitioner™s business agent, testified that the 
Petitioner ran a ﬁlow key campaignﬂ that consisted primarily of 
handbilling early in the morning on two or three Fridays and on 
the day of the election.  The handbilling took place on a public 
road adjacent to the Employer™s
 facility.  Employees partici-
pated in distributing the handbills.  There was no organizing 

committee.  The Petitioner did not train employees or provide 
them with any written guidelines or materials as to how they 
were to conduct themselves during the campaign. The Employer contends that the Petitioner engaged in objec-
tionable conduct by handing out two of the handbills.  One 
handbill begins with the question, ﬁWhat will our employer say 
about a union?ﬂ and then purports to answer that question.  The 
other begins with ﬁManagement™s Big Lie on 401(k)™sﬂ and then purports to provide the truth concerning that subject.  The 
handbills were received in evidence as Employer Exhibits 1 and 

2.  I refused to receive evidence concerning the truth or falsity 
of the Petitioner™s campaign propaganda.
7  Midland Life Insur-ance Co., 263 NLRB 127 (1982).  7 There is no evidence or contention that the handbills involve for-geries or other deceptive conduct.  Nor do the handbills suggest that the 
Board endorses one party or the other in the election.  In its post-
hearing brief, the Employer contends that ﬁthe Union made representa-
tions to employees which were not only false, but are impossible to 
refuteﬂ; and that ﬁthe Board should consider the fact that the Union 
 ROBERT ORRŒSYSCO FOOD SERVICES 619A number of employees testifie
d that other employees made 
various threats to them in connection with the election.  Unless 
otherwise noted, all of these threats occurred at the Employer™s 
facility and occurred roughly 1 to 2 weeks prior to the election. 
Employee Carl Becker testified that he discussed the election 
on one occasion with employee Henry Watts.  Only Becker and 
Watts were present. Watts noted that the Employer had previ-
ously discharged Becker™s brother and asked Becker if he was 
going to vote for the Petitioner.  Becker responded that he was 
not and that he would cross the picket line and work if there 
was a strike.  According to Becker, Watts responded that ﬁif I 
didn™t vote for the Union and I crossed that picket line, that he 
was going to crack my head.ﬂ
8  Watts denied that he had any 
conversations with Becker concerning the Petitioner™s organiz-
ing campaign or about picket lines or ﬁcracking headsﬂ in par-
ticular.  I credit Becker.  Employee William Spencer Jr. testi-
fied that Becker told him about this conversation prior to the 
election.9Employee Jeffrey Suter testified 
that he had a conversation 
in the locker room with employee Chris Shouse.  Approxi-
mately four other employees, including Shouse and Tommy 
Thomas, were present.  According to Suter, he told Shouse that if the employees went on strike they would not be making any 
money, but the employees who di
d not strike would.  Shouse 
responded, ﬁYou know what happens when you cross a picket 
line.ﬂ  The conversation then ended.  Shouse denied ever dis-
                                                                                            
 distributed flyers and handouts, 
which contained obvious falsehoods and which attribute statements and misconduct to the company.ﬂ  Cit-
ing Van Dorn Plastic Machinery Co. v. NLRB
, 736 F.2d 343 (6th Cir. 
1984), the Employer contends that ﬁthe
 Board should, in fact, look into 
the deceptive nature of the represen
tations made by 
the parties during election campaigns.ﬂ  Even if 
binding, I would conclude that 
Van Dorn
 is distinguishable.  In that case, the Sixth Circuit stated: 
There may be cases where no forgery can be proved, but where 
the misrepresentation is so perv
asive and the deception so artful 
that employees will be unable to 
separate truth from untruth and 

where their right to a free and fair choice will be affected.  We 
agree with the Board that it should not aside an election on the ba-
sis of the substance of representations alone, but only on the de-
ceptive manner in which representations are made.   
Id. at 348.  Since the Employer™s argument in its posthearing brief 
relies on ﬁthe substance of representations aloneﬂ rather than on ﬁthe 
deceptive manner in which representa
tions are madeﬂ as the basis for 
setting aside the election, I conclude that the Petitioner™s handbills are 
not objectionable under 
Van Dorn
.  Cf. 
St. Francis Healthcare Centre
, 336 NLRB 678 (2001) (applying 
Van Dorn
 as the law of the case and 
concluding that the union engaged 
in objectionable conduct where its 
ﬁgross and material misrepresenta
tions . . . were fraudulently con-
cealedﬂ). 8 In an apparent attempt to demonstrate that Watts™ alleged threat 
was to be taken seriously, the Employer offered evidence that Watts 
became embroiled in a fight of some
 kind approximately
 13 to 17 years earlier when other employees attempted to pull his pants down and 

throw him in the freezer.  In view 
of the remoteness in time of this 
incident and because it occurred as part of a sophomoric initiation rite, I 
regard this evidence as having no probative value. 
9 I received evidence that employees told other employees about al-
leged threats, or were told about such threats, for purposes of determin-
ing the extent of ﬁdiscussion, 
repetition and dissemination among the 
electorate.ﬂ  Westside Hospital
, 218 NLRB 96 (1975) (footnote omit-
ted). cussing crossing a picket line with Suter.  I credit Suter.  Suter 
further testified that employee Shane Owensby told him that 
Shouse had threatened to bash in the windows and otherwise 
damage his truck if he crossed 
a picket line.  Finally, Suter 
testified that employee Harvey Carpenter told him that em-
ployee Tommy Thomas told him that anyone who voted for the 
Company deserved to have their butts kicked; and that Shouse 
had told Carpenter that someth
ing would happen to him if he 
crossed a picket line. 
Owensby testified that he 
and Shouse had a conversation 
about the organizing campaign, including going on strike and 
crossing the picket line.  Acco
rding to Owensby, Shouse said 
that Owensby was not crazy enough to cross a picket line.  
Owensby responded that he had a family to feed and a 3-year-
old son.  He further said that he could not afford to walk the picket line.  Shouse responded, ﬁYou know if you cross it, you 
know what happens to you.  I™m
 going to make sure I™ll take care of your truck.ﬂ  Owensby testified that no one else was 
present during this conversation.  Shouse denied that he ever 
threatened anyone concerning crossing a picket line and spe-
cifically denied ever making any 
reference to Owensby™s truck.  
Shouse affirmatively testified th
at he and Owensby did have a 
conversation concerning crossing the picket line.  According to 
Shouse, Owensby told him of his intent to cross the picket line.  
Shouse responded that that was Owensby™s business but that 
Shouse did not believe in doing things like that.  Owensby re-

sponded that he would be ﬁpackingﬂ when he crossed the picket 
line.  I credit Owensby™s version of events. 
Owensby also testified that Carpenter told him that Thomas 
told Carpenter that anybody who crossed the picket line needed 
their butts whipped.  Finally, Owensby testified that Suter told 
him that Shouse told Suter, ﬁIf you cross the picket line, you 
know what can happen to you.ﬂ 
Employee Euler Reyes testified 
that Shouse asked him if he 
was going to vote for the Petitioner.  Reyes responded that he 
did not know and that where he came from (Mexico) they did 
not have this kind of stuff.  
Shouse told Reyes that he better 
vote for the Petitioner.  Shouse then told a forklift driver who 
was working nearby that the latter should not talk to Reyes 
because Reyes was going to vote for the Employer.  On another 
occasion, Shouse asked Reyes if he had a ﬁgreen card.ﬂ  Reyes 
ﬁlaughed it offﬂ but Shouse then said, ﬁWell, you™re illegal 
here.ﬂ  According to Reyes, 
Shouse added, ﬁYou™d better vote for the Union, because if you don™t, we™re going to take your 
ass back to Mexico.ﬂ  Shouse denied that he had any conversa-
tion with Reyes in which the latter™s immigration status or 
ﬁgreen cardﬂ came up.  According to Shouse, Reyes told him 
that he was concerned the Employer would fire him if the Peti-
tioner was voted in and that he 
did not understand the process.  
Shouse responded that unions provided employees with more 
job security because there was someone to stand up for them.  
According to Shouse, Reyes also asked if the Petitioner would 
attempt to buy his vote.  S
house thought Reyes was joking and 
did not respond.  Reyes then asked whether the Employer 

would attempt to buy his vote. 
 Shouse responded that that was 
between the Employer and Reyes.  I credit Reyes™ version of 

events.  Reyes further testified th
at he related what Shouse told  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620him to employee Rashaun Burks and to a supervisor.  Burks 
corroborated this testimony. 
Reyes also testified that on the day of the election he was in 
the breakroom and Tommy Thomas asked him if he had voted 
yet.  Reyes responded negatively. 
 According to Reyes, Thomas 
then said, ﬁYou know what to vote.  You vote yes.  You know 
what to vote because you know why they strike.  Don™t be stu-
pid.ﬂ  Thomas did not specifically deny Reyes™ testimony.  He 
did testify that on at least one occasion he told Reyes in sub-
stance that he did not think there would be a strike.  I credit 
Reyes™ testimony. 
Employee Rashaun Burks testified that on one occasion he 
overheard Shouse, employee Char
les McDaniels, Thomas and another individual who he knew only by the nickname ﬁBart 
Simpsonﬂ talking.  Burks testif
ied that he could not tell which person made the comment but that ﬁI heard them saying that 

they were going to tell the Mexican guys that if they don™t go 
for the Union, they were going to tell them that they were ille-
gal and didn™t have their papers and stuff like that, so they 
would lose their job or whatever
.ﬂ  Neither Shouse nor Thomas specifically testified concerning this conversation.  Neither 

McDaniels nor ﬁBart Simpsonﬂ testified at all.  I credit Burks. 
Employee Harvey Carpenter testified that he and other em-
ployees, including Reyes, Burks, a
nd ﬁquite a fewﬂ others were 
on break discussing what would happen in the event of a strike.  
At one point Carpenter said that if there was a strike the Com-
pany would bring in replacements, train them, and keep ship-
ping out groceries.  Tommy Thomas, who was not a part of the 
conversation, leaned his head back and said, ﬁWell, you can bet 
if we go on strike, there ain™t going to be no mother fucker 
coming up in here working if I can™t come up in here.ﬂ  On 
another occasion, Thomas told Carpenter in the presence of 
other employees that ﬁ[a]nybody who votes for the Company 
should have their asses kicked.ﬂ  Finally, Carpenter testified 
that Owensby told him that Shouse had threatened to damage 
his truck.10Thomas testified that he wa
s terminated from his employ-
ment on September 9; that he had a conversation with Carpen-ter approximately 10 minutes before
 he was fired; that Carpen-ter said that he realized the Petitioner had been voted in but that 

he was not going to strike and he
 would cross the picket line if 
there was a strike; that Thomas told Carpenter that people are 

serious about strikes and it would be dangerous for Carpenter to come to work; and that Carpenter responded that he was not 
worried because he had something to protect himself.  Another 
employee then told Thomas to ﬁcut that outﬂ and, according to 
Thomas, he took that advice.  Thomas denied that he had oth-
erwise threatened employees except that he did say that it 

would be ﬁfoolishﬂ or ﬁstupidﬂ to vote for the Company. 
                                                          
 10 Carpenter also testified on cro
ss-examination by the Petitioner™s 
counsel that he heard Shouse make comments to Euler Reyes concern-
ing his country of origin and immigr
ation status.  At one point Carpen-
ter testified that Shouse told Reyes that he had ﬁheard Mexico was 
responsible for the World Trade Center bombings.ﬂ  I take judicial 
notice that the World Trade Center incident occurred on September 11.  
The record fails to affi
rmatively establish that
 any of these comments 
occurred prior to the election on September 6. 
I credit Thomas™ version based on my observation of him 
while testifying and based on his recitation of the details of the 
conversation and the circumstances surrounding it.  Thus, I 
conclude that even if Thomas threatened Carpenter with ad-
verse consequences if he exercise
d his right to refuse to engage 
in a strike, this threat occurred after the election. 
Employee Darrell Rhodes testified that employee Chad 
Munday told him that Shouse threatened him that if there was a 
strike and he crossed a picket line something might happen to 
him or his car.  Munday did not testify.  I credit Rhodes that 
Munday made the statement attributed to him. 
Employee Joseph Hatley testified that Shouse asked him 
what he would do if there were a strike; that Hatley responded 
that he would cross the picket line and work; that Shouse asked 

if Hatley knew what would happe
n; that Hatley responded he 
would make a lot of money; and 
that Shouse then said, ﬁWell, you better have good insurance.ﬂ  Shouse did not specifically 
deny this testimony but as noted previously did deny making 
any threats to employees concerning crossing a picket line.  I 
credit Hatley. 
Employee Jimmy Faulk Jr. tes
tified without contradiction that he attended a Halloween pa
rty in late October 2000 (after 
the first election but prior to th
e second election); that a number of prounion employees also attended the party; and that the 
girlfriend of one of those employees told his girlfriend that 
several people there did not like him, he did not need to be there and he should watch his back. Employee Billy Spencer described the atmosphere at the 
Employer™s facility during the preelection period as being ﬁin-
tense.ﬂ  He offered little by way of concrete, specific testimony 
as to the basis for this description. Employee Gregory Jaster testified that 2 days prior to the 
second election he overheard Shouse tell employee Charles 
McDaniel that ﬁif it were to 
be yes and they were to go on 
strike, if people were toŠpeople that work for the company 
were to cross the picket line, it wouldn™t be a pretty thing.ﬂ  I 
credit Jaster over Shouse™s general denial. Dorothy Merkle, the Employer™s vice president of human re-
sources, was also called as a witness by the Employer.  She 
testified without elaboration that
 five Hispanic employees were 
eligible to vote in the election. The credited evidence establishes that during the 1- to 2-
week period prior to the election, Watts threatened Becker with 

physical violence if he did not vote for the Petitioner and 
crossed a picket line; that Shouse expressly or impliedly threat-
ened Suter, Owensby, Reyes, Ha
tley, and Jaster with property 
damage, deportation, or other 
untoward consequences in con-nection with how they voted and whether they crossed a picket 
line; and that Shouse, McDaniel, Thomas, or ﬁBart Simpsonﬂ 
threatened ﬁthe Mexican guysﬂ with loss of their jobs if they 

did not vote for the Petitioner.  The credited record evidence 
also establishes that Thomas made a comment to at least Car-
penter to the effect that employees who crossed a picket line 
deserved to have their butts kicked; and that Thomas told em-
ployee Reyes to ﬁvote yes because you know why they strike.  
Don™t be stupid.ﬂ  The credited record evidence also establishes 
 ROBERT ORRŒSYSCO FOOD SERVICES 621that the nine named employees
11 to whom the statements re-
counted above were originally directed told each other about 
many if not all of these statements.  In addition, Suter and Car-
penter testified that other em
ployees (some of whom were 
among the nine named employees) 
were present when certain of these comments were made.  
However, the record does not 
establish that the statements 
were otherwise widely dissemi-
nated throughout the voting unit.  Although I have no reason to 
disbelieve Faulk™s testimony, I note that the alleged threat at the 
Halloween party is remote in time 
(almost a year prior to the re-
run election) and consists of multiple layers of hearsay.  Ac-
cordingly, I conclude that this testimony has little if any proba-
tive value in resolving the Empl
oyer™s objections.  Finally, I 
give no weight to Billy Spencer™s testimony concerning his 
subjective reaction to unidentified events during the pre-
election period.  Culinary Foods, Inc., 325 NLRB 664, 665 
(1998). Employers and unions are generally not held responsible for 
the acts of rank-and-file employees.  Whether the conduct of 
rank-and-file employees is attribut
able to a party is determined 
in accordance with common law agency principles.  
Allegheny Aggregates, 311 NLRB 1165 (1993).  There is no record evi-
dence indicating that the conduct of the prounion employees 
identified above was instigated, authorized, solicited, ratified, condoned, or adopted by the Pe
titioner.  Prounion status alone is insufficient to establish agency.  
United Builders Supply Co., 287 NLRB 1364, 1365 (1988).  Accordingly, the conduct of the 
prounion employees identified above is evaluated under the 
third-party standard.  
Cal-West Periodicals
, 330 NLRB 599, 600 (2000).  The Employer, as the objecting party, has the bur-

den of establishing that ﬁthe third-party conduct during the 
election was so aggravated as to create a general atmosphere of 
fear and reprisal rendering a fair election impossible.ﬂ  Id. I conclude that the comment Thomas made to Becker to the 
effect that employees who crossed a picket line deserve to have 
their butts kicked constitutes Thomas™ opinion concerning the 
appropriate fate for employees who crossed a picket line and 
not a threat as to what he or other employees would or might do 
to employees who crossed a picket line.  Accordingly, I con-
clude that this comment, and dissemination of this comment, does not support the conclusion that there existed a general 
atmosphere of fear and reprisal during the preelection period.  I also conclude that Thomas™ co
mment to Reyes to ﬁvote yes 
because you know why they strike.  Don™t be stupidﬂ is too 
ambiguous to support the conclusion that such an atmosphere 
existed.  Cf. Westwood Horizons Hotel, 270 NLRB 802, 803 (1984). Threats of physical violence, 
property damage, deportation, 
loss of employment, or other unt
oward consequences are proba-
tive in determining the existence of a general atmosphere of 
fear and reprisal and, in appr
opriate circumstances, would war-rant setting aside an election.  See, e.g., 
Q. B. Rebuilders, Inc., 312 NLRB 1141 (1993); Westwood Horizons Hotel, above.  I 
conclude that those circumstances are not present here.  The 
tally of ballots discloses that there were approximately 173 
                                                          
                                                           
11 Becker, Suter, Owensby, Carpenter, Reyes, Burks, Rhodes, 
Hatley, and Jaster. 
eligible voters in this case.  The record evidence establishes that 
the threats made principally by 
Shouse but also by several other 
prounion employees were made to
 or disseminated among nine 
named employees and at least 
some additional employees.  
However, I further conclude that the Employer has failed to 
satisfy its burden of establishi
ng that this ﬁrelatively limited 
disseminationﬂ of threatening statements was sufficient to ﬁcre-
ate a general atmosphere of fear and reprisal rendering a fair 
election impossible.ﬂ  
Culinary Foods, Inc., 325 NLRB at 664.  
In reaching this conclusion, I have taken into account the fact 
that the outcome of the election was close.
12  Cambridge Tool & Mfg. Co.
, 316 NLRB 716 (1995).  However, I also recognize that the Board and the courts are reluctant to overturn an elec-
tion based on statements that are not attributable to a party be-
cause those statements are evaluated under a different (i.e., third-party) standard, and because ﬁemployees reasonably have 
a greater concern about threats emanating from the union that 
may become their exclusive representative than they would 
have from threats uttered by a single non-agent individual.ﬂ  
Cal-West Periodicals, 
330 NLRB at 600.  In addition, it is 
highly unlikely that any of the ﬁpicket lineﬂ threats would have 
had the effect of coercing employees into voting for the Peti-
tioner.  To the contrary, their likely effect would be to cause 
employees to vote against repres
entation in order to avoid the prospect of a union picket line or having to cross it.  Id. at 600 

fn. 7.  Accordingly, and for all the reasons above, I conclude 
that Objections 2 and 3 lack merit. . . . . Objections 4, 5, and 8 These objections allege in substance that agents, representa-
tives, and employee supporters of the Petitioner engaged in 
prolonged conversations with voters waiting in line to cast bal-
lots, and engaged in campaigning or other disruptive conduct in 
the polling area; and that the Board agent who conducted the 
second election failed to take appropriate steps to afford voters a quiet period and an opportunity for reflection prior to casting 

their ballots. The scheduled times for the second election were 8 to 10:30 
a.m. and 4:30 to 7 p.m.  Preelec
tion conferences were held at 
7:30 a.m. and 4 p.m.  Both pa
rties had two observers at the morning and afternoon sessions.  The observers for the morning 
and afternoon sessions were different.  One Board agent was 
assigned to conduct the election.  At the preelection confer-

ences, the Board agent explained the ground rules for the elec-
tion and gave the observers written instructions (Form NLRB-
722) concerning their duties.  The observers were instructed not 
to engage in conversation other than social pleasantries with the voters and to refer all questions concerning the election to the 
Board agent.  The parties agreed that the Employer™s reception-
ist would make an announcemen
t over the Employer™s public 
address system at 8 a.m. and 4:30 
p.m. to advise employees that 
the polls were open and that employees who wished to do so 
could go vote.  12 I reject the Employer™s contention that I ﬁpresumeﬂ all three voters 
who were challenged by the Petitioner voted against representation and 
that therefore the margin of victory 
was one vote rather than four votes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622The official notice of election provided that the second elec-
tion would take place in the ﬁOperations breakroom at the Em-
ployer™s main facility.ﬂ  The Employer curtained off part of the 
breakroom for use as the polling area.  One of the Petitioner™s 
representatives taped the curtain 
panels together prior to the beginning of the election.  The curtains were sufficiently trans-

parent that it was possible for those within the polling area to 
see the silhouettes of individuals who were outside the polling 
area but inside the breakroom.  The preelection conference took 
place in the polling area.  There are three televisions in the breakroom. The original election in this case also took place in the break-
room.  The Employer instructed employees to not use the 
breakroom during the polling periods for the original election but apparently did not give similar instructions for the re-run 
election.  The breakroom was not
 formally designated as a ﬁno-
electioneeringﬂ zone. The Employer contends that the curtained area was ﬁpoorly 
designedﬂ with ﬁno visible means 
of entrance and exitﬂ; that the curtains did little to shield voters from the activities in the 
breakroom; and that voters were at times confused as to how to 
enter the polling area.  I reject the Employer™s contention that 
the physical construct of the polling area warrants setting aside 
the election.  See generally 
Sawyer Lumber Co., 
326 NLRB 1331 (1998) (ﬁWhen the integrity of the election process is 

challenged, the Board must decide whether the facts raise a 
reasonable doubt as to the fairness and validity of the elec-
tion.ﬂ).  (Internal quotations and citations omitted.) 
Employee Perry Manson testified 
in substance that he was the first employee to vote in the second election; that he entered 
the curtained area where the voting was taking place after the 
Board agent announced the polls were open; that in addition to 
the Board agent and the obser
vers, Petitioner representative Huey was present in the polling area; that neither an additional 

union representative nor any company representatives were 
present; and that Huey was gone when he finished voting. 
Employee Thomas Stout testifie
d that he entered the break-
room at ﬁapproximately 8 [a.m]ﬂ
; that he observed two indi-viduals wearing shirts that had a Teamsters Local 480 insignia on them; that he did not see anyone wearing a suit; and that he 
then joined four other employees who were already in line to 
vote.  At the hearing, Stout identified Petitioner representative 
Huey as one of the individuals who was wearing a Teamsters 
shirt.  Other undisputed evidence establishes that the second 
Petitioner representative was an unpaid organizer named Larry 
Askew. 
Employer observer Chris Dalton testified that two union rep-
resentatives and two company attorneys were in the polling 
area prior to the beginning of the voting; and that at least one of 
the company representatives was wearing a suit.  Dalton ini-
tially testified that the union a
nd company representatives all 
left the voting area together pr
ior to the announcement that the polls were open.  Later, he testified that the company represen-
tatives left first and the union representatives stayed behind for 
approximately 3 to 5 minutes to tape the curtains closed.  Dal-
ton further testified that the union representatives left the poll-ing area ﬁmaybe ten minutesﬂ prior to the opening of the polls; 
that the Board agent then instructed the observers how to han-
dle the voting eligibility list; that 
they then ﬁwaited just a short 
timeﬂ; and that the Board agent then announced that the polls 
were open.  Finally, Dalton testif
ied that he did not recall Peti-
tioner representative Huey being in the polling area when the 
polling started.  The Employer™s
 second observer, Harold Las-
ter, testified that the Petitioner™s
 representatives were ﬁon the 
way outﬂ at the time the Board 
agent announced that the polls were open. Petitioner representative Askew testified that he attended the 
preelection conference; that after the conference he borrowed 
some tape from the Board agent and taped gaps in the curtains 
shut; that he, Huey, and the company attorneys all left the poll-
ing area at the same time; that they arrived in the reception area 
at 3 minutes before 8 a.m.; that they waited 3 minutes before 
the Employer™s receptionist read the announcement opening the 
polls; and that the Petitioner representatives and company at-
torneys then left the premises.  Similarly, Petitioner representa-

tive Huey testified that he, As
kew, and the two company attor-
neys all left the preelection conference together; that they then 

went to the reception area; that they waited a minute or two 
before the announcement was made that the polls were open; 
and that the union and company representatives talked for a 
minute or two and then left the building through the front door.  
Terry Woodard, one of the Petitioner™s observers for the morn-
ing voting session, testified that the two union representatives 
and the two company attorneys left the polling area together 
ﬁabout five minutes beforeﬂ 8 a.m.; and that the Board agent announced that the polls were open after they had left. 
Sherry Sills, the Employer™s receptionist, testified that she 
opens the switchboard at 8 a.m. and did so on the day of the 
election; that the first thing she did after opening the 
switchboard that day was read a notice over the Employer™s 
public address system announcing th
at the polls were open; and 
that the union representatives were both present at 8 a.m. when 

she did so.  Similarly, Doroth
y Merkle, the Employer™s vice 
president of human resources, 
testified that the Petitioner™s representatives were present in 
the lobby ﬁprior to 8 [a.m] be-
cause at 8 [a.m] on the nose we
 read the announcement in the lobbyﬂ; and that the union representatives had been there 
ﬁprobably ten to fifteen minutes prior to 8 [a.m].ﬂ 
Employee Manson™s testimony would place at least one of 
the Petitioner™s two representatives
 within the curtained area at 8 a.m. when the polls opened.  Employee Stout™s testimony 
would place both union representatives within the breakroom 
but outside the curtained area at ﬁapproximately 8 [a.m].ﬂ  The 
testimony of the Employer™s 
observers, Dalton and Laster, respectively, would place the union representatives as either 

having just left, or as just leaving, the breakroom when the polls opened.  Petitioner observer 
Woodard testified to similar 
effect.  The testimony of Petitioner representatives Askew and 

Huey and Employer witnesses Sills and Merkle place the union 
representatives in the reception 
area by at least a couple of 
minutes prior to 8 a.m.  I cred
it Askew, Huey, Sills, and Merkle 
on this point.  Although the Empl
oyer introduced evidence that 
it would have been theoretically possible for Askew and/or 
Huey to have returned to the breakroom after the public address 
announcement, I credit their testimony that they did not do so 
 ROBERT ORRŒSYSCO FOOD SERVICES 623and instead left the premises with the company attorneys.
13  Accordingly, I conclude that the Petitioner™s representatives 
were not in the breakroom at th
e time the polls opened at 8 a.m. or shortly thereafter.  Finally, even if Manson™s testimony were 
fully credited, I would nonetheless conclude that the brief pres-
ence of one of Petitioner™s representatives in the polling area 
would not warrant setting aside the election.  Roney Plaza Management Corp., 310 NLRB 441, 448 (1993). Employees Paul Putnam and Di
ane Murray testified in sub-
stance that they voted in the morning session of the election; 
that the Board agent informed th
em that their ballots were be-
ing challenged and explained the challenge procedure but did 
not tell them why or by whom th
ey were being challenged; and 
that several other voters were in line waiting to vote at the time.  
One of the Employer™s observers 
corroborated the gist of this testimony.  As is usual in these cases, the Board agent did not 
testify.  See Representation 
Casehandling Manual (Part Two), Section 11429.1. In its posthearing brief, the Employer contends that the 
Board agent™s alleged failure to more fully detail the reasons 

for the challenges to the ballots of Putnam and Murray ﬁserved 
to taint the election by creating the impression that the Board 
was not a neutral arbiter, but rather an active party to the elec-
tion.ﬂ  Initially, I note that Section 11338.2(b) of the Represen-
tation Casehandling Manual provides in
 relevant part that ﬁ[t]he 
reason for the challenge should be stated at the time the chal-
lenge is made.ﬂ  However, and even assuming that the Board 
agent failed to comply with the Casehandling Manual in this 
regard, ﬁthe failure to achieve absolute compliance with [all of 
the rules, regulations and guidelines for conducting an election] 
does not necessarily require that
 a new election be ordered.ﬂ  
Polymers, Inc.,
 174 NLRB 282 (1969), enfd. 414 F.2d 999 (2d 
Cir. 1969).  The Employer cites no case authority, and I have 
found none, holding that a Board agent™s failure to state the 
reason for a challenge at the time the challenge is made raises a 
ﬁreasonable doubt as to the fairness and validity of the elec-

tion.ﬂ  Id
.  Accordingly, I reject the Employer™s contention that 
alleged deficiencies in the cha
llenged ballot procedure in this 
case warrant setting aside the election. 
Petitioner™s observer, William Norw
ood, testified that he ar-
rived for the second session of the 
election by about 4 p.m.; that 
the Board agent was already there; and that the two Petitioner™s 

representatives arrived at about 4:05 or 4:10 p.m.  Norwood 
further testified that after the union and company representa-
tives left, the Board agent looked at her watch and said, ﬁ[W]e™ll give it a few more minutesﬂ because it was not quite 
4:30 p.m.; and that the Board agent looked at her watch at 4:30 
p.m. and announced the polls we
re open.  Petitioner observer 
Paul Ridley similarly testified that the Board agent said that 
ﬁwe still have a few more minutesﬂ after the company and un-
ion representatives left and that ﬁwe had a few minutes to do whatever we needed to doﬂ before the polls opened.                                                           
                                                           
13 In view of my credibility reso
lutions I find it unnecessary to con-
sider whether an adverse inferen
ce would be warranted based on the 
failure of the Employer to call its 
attorneys to testify on this limited 
point. 
Sherry Sills testified that the union representatives had not 
yet arrived when it was time to read the announcement at 4:30 
p.m.; that she read the notice ﬁ[p]robably two or three minutes 
after 4:30 p.m. because I kept looking at my watchﬂ; and that 
she then immediately went upstairs to punch out because she 
was late for a part-time job.  Sills™ timecard indicates that she 
punched out at 4:35 p.m.  Simila
rly, Dorothy Merkle testified 
that Huey arrived in the lobby area for the afternoon voting 
session ﬁa couple of mi
nutes past 4:30ﬂ; that he was present ﬁby 
4:32ﬂ; and that the announcement opening the polls was read 
immediately after Huey arrived.  Both Huey and Askew testi-
fied in substance that Sills read the announcement at 4:30 p.m. 
Petitioner observer Woodard testified that ﬁ[e]very clock in 
the building™s got something different on itﬂ; and that ﬁthere™s 
one clock, if you clock out for your break on it, and come back 
on the other one, you™ll gain two or three minutes.ﬂ  Another 
Petitioner observer, Lamont Ridley, testified that the timeclocks 
are sometimes 3 to 4 minutes apart.  Merkle testified that she 
has been alerted to problems with the timeclocks but that the 
differences in time have been ﬁshy of a minute.ﬂ 
Keith McIntyre, the Employer™s 
manager of safety, training, 
and security, was called as a witness by the Employer.  McIn-
tyre testified that his duties on the day of the election included 
escorting the Petitioner™s repres
entatives on and off the prop-erty; that because of a mixup, he did not do so after the morn-
ing preelection conference; and that visitors are required to sign 
in and out at a card shack.  Visitors typically check their own 
watches to indicate their times in
 and out.  The sign-in form for 
the day of the second election discloses that the Union repre-

sentatives entered their arrival times as 4:22 and 4:24 p.m. and 
their departure time as 4:38 p.m. In its posthearing brief, the Empl
oyer contends that ﬁ[a]ll the 
evidence points to the conclusion that the polls did not open at 
4:30 p.m. as posted, but rather they opened several minutes 
after that.ﬂ  I reject this contention based on the testimony of 
Petitioner observers Woodard and Ridley, which I credit, that 
the Board agent waited until 4:30 p.m. and then opened the 
polls.  I further credit their testimony concerning the disparities 
in timeclocks at different locations in the Employer™s facility.  
Given these disparities, I conclude that it is impossible to de-
termine whether Sills read the 
announcement indicating that the 
polls were open at 4:30 p.m., as Askew and Huey testified, or 
within several minutes after that, as
 Sills and Merkle testified.  I 
further conclude that it is unnecessary to definitively resolve 

this dispute for the simple reas
on that all of this evidence re-
lates to the time 
the announcement was read and not to the time 
that the polls opened.  Accordingly, I reject the Employer™s 
contention that the record establishes that the Board agent 

opened the polls late for the afternoon session.  For this reason, 
I further conclude that it is unnecessary to determine ﬁwhether 
the number of employees possibly 
disenfranchised [by the late 
opening of the polls] is sufficient to affect the election out-

come.ﬂ  
Pea Ridge Iron Ore Co., 335 NLRB 161 (2001).14   14 In its posthearing brief, the Employer contends that the alleged er-
ror in opening the polls late was compounded by the fact that the Em-
ployer posted signs on the televisions
 requesting that they remain off 
ﬁduring voting hours: 4:30 to 7:30 p.m.  Thank you.ﬂ  The agreed-upon 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624Considerable and conflicting evidence was elicited at the 
hearing as to whether the three televisions were on or off in the 
breakroom during the morning session of the election and, if 
they were on, how loud they were.
15  I find it unnecessary to 
detail the evidence, or to resolv
e the conflicts in the evidence, 
since I conclude that loud television noise in the polling area 
would not in any event constitute objectionable conduct.  
Prestolite Wire Division, 225 NLRB 1 (1976) (noting that in 
underlying representation case the Board rejected the conten-

tion that the election should be set aside because the Board agent who conducted the election purportedly allowed ﬁem-
ployees who were union organizers 
to make excessive noise in the line near the voting boothﬂ; and stating that ﬁwhile [the 
Board] did not condone the noisy and somewhat disruptive 
atmosphere in which the elec
tion was conducted,ﬂ the ﬁlabora-tory conditions [for conducting the election] were not impaired 

by the amount and volume of c
onversation in the voting lineﬂ), enfd. denied 592 F.2d 302 (6th Cir. 1979) (concluding that 
employer was entitled to hearing on objections).  For the same 
reason, and relying on the same authority, I conclude that it is 
unnecessary to detail and resolve the considerable evidence 
elicited at the hearing concerning loud and at times profane 
conversations among employees w
ho were using the breakroom during at least part of the afternoon polling times.
16                                                                                            
                                                                                             
polling time was instead from 4:30 to 7 p.m.  I note that there is no 
evidence that the Employer secured 
the agreement of the Petitioner or 
the Board agent prior to posting these signs.  I reject the Employer™s 
attempt to advance its own unilate
ral and erroneous conduct as the 
basis for sustaining its objections 
to the conduct of the election. 
15 For example, one Employer witnessŠPerry MansonŠtestified 
that the televisions were not on at 
the beginning of the election.  Other 
Employer witnessesŠThomas Stout and Harold LasterŠtestified that 
they were.  Employer witness Dian
e Murray testified that during the 
morning session ﬁ[f]or the most part 
[the noise level] was pretty good.  
I mean, there was a little mumbling, but nothing drastic.ﬂ  One of the 

Employer™s observersŠChris DaltonŠ
testified that the televisions were off and on, and the noise le
vel up and down, at various times 
during the morning session; that ﬁit got extremely noisy with the people 
coming in and out, and the TVs were
 onﬂ; and that at one point the 
Board agent asked that the televisions be ﬁcut off.ﬂ  Laster generally 
corroborated this testimony.  Terry
 Woodard, one of the Petitioner™s 
observers in the morning session, tes
tified that ﬁ[the televisions] were 

off [during the morning voting sessi
on] because it was so quiet in there.ﬂ  Joe Robbins, a maintenance technician, testified without con-
tradiction that at Dorothy Merkle™s request he posted a sign on the 
televisions prior to the afternoon se
ssion of the election requesting that 
the televisions remain off during the voting. 
16 Jimmy Faulk, a witness called by 
the Employer, testified that ﬁ[i]t 
was pretty loud in there.  It was typicalŠtypical noise level of a day 

coming in before the shift starts.ﬂ 
 Joseph Hatley, one of the Employer 
observers, testified that it was ﬁqu
ite loudﬂ during the afternoon shift 
changes; that he ﬁcould hear every
body talking, yellingﬂ; that the Board 
agent twice commented on how loud it was; and that there was consid-
erable profanity.  Faulk and Hatley fu
rther testified that the voting area was ﬁintimidatingﬂ and ﬁstrange,ﬂ re
spectively.  However, their subjec-tive reactions are irrelevant in de
termining whether objectionable con-
duct occurred.  
Culinary Foods, 
325 NLRB at 664Œ665.  Another em-
ployeeŠGregory JasterŠtestified that when he went to vote between 
4:30 and 5 p.m., ﬁYou could hear peopl
e talking, but there wasn™t, you 
know, nobody being loud really or nothing.ﬂ  Former employee Tommy 

Thomas testified that he was in the breakroom at about 4:45 p.m.; that 
Employer observer Chris Dalton testified that at one point 
during the morning session the Board agent asked that the tele-
visions be ﬁcut offﬂ; that Pe
titioner observer James Taylor ex-
ited the curtained area in order to do so; that employee Mark 
Tidwell was in the breakroom at the time; that Taylor asked 
Tidwell if he had voted yet; and that Tidwell responded nega-
tively and indicated that he w
ould vote later.  Dalton further 
testified that Taylor™s questi
on to Tidwell disturbed him be-cause it was contrary to the Board agent™s instructions; that he 
mentioned the incident to the Board agent; but that the Board 
agent indicated she had not heard Taylor™s question.  I credit 
Dalton™s testimony. 
Employee Joseph Hatley, one of
 the Employer™s observers 
for the second shift of the election, testified that he heard em-
ployees in the breakroom say such things to voters as they 
walked toward the polling area as ﬁGo get ™em.  Go show ™em 
the powerﬂ; that the curtain was somewhat transparent; and that 
he ﬁcould see employee Chris Shouse sitting up there putting 
his arm up like that, ‚Go get ™em, 
Dog.  Go show Steve,™ which is now a warehouse manager.ﬂ  Ha
tley further testified that he 
heard the employees tell an 
employee named James Haddocks, 
who had been on vacation, ﬁWell, we™re glad you could make 
it.  You™re going to show ‚em, ain™t you Dog.ﬂ  Haddocks re-
sponded, ﬁYeah, I™ve got something to show them.ﬂ  Shouse 
denied all the foregoing testimony.  I have previously discred-
ited Shouse™s testimony and do so again here. 
Employee Shane Owensby testified concerning an incident 
that occurred when he was standing in line outside the curtain 
waiting to vote.  Tommy Thomas was sitting at a table with a 
group of five or six people.  According to Owensby, he heard 
Thomas ask on five or six occasions as voters emerged from the 
curtained area, ﬁAre you sure you voted the right way?ﬂ  Tho-
mas denied this testimony and testified that ﬁI™ve never even 
had a five second conversation with him before everŠworking 
at the company.ﬂ  I credit Owensby. 
Employee Gregory Jaster testified that Tommy Thomas and 
other employees were sitting at a table in the breakroom when 

Jaster came in to vote; and that he overheard Thomas say to the 
others, ﬁIt™d be in the people™s best interest to vote yes.ﬂ  Tho-
mas did not specifically deny this testimony.  I credit Jaster. 
The credited evidence establishes that on one occasion dur-
ing the morning session the Petitioner™s observer briefly left the 
curtained area and asked an employee if the employee had 
voted yet.  I conclude that su
ch conduct is not objectionable.  
 he recalled employees discussing the 
ﬁMichael Jordan comebackﬂ; that 
some of the employees, including himself, used loud and profane lan-
guage; and that someone told them 
to quiet down.  Petitioner observer Lamont Ridley testified that employees in the break room ﬁgot loud 
onceﬂ; and that he told a voter ﬁto tell them those guysŠthis was after 
he votedŠtell those guys to watch their language.  There™s a lady in 
there.ﬂ  Employee Chris Shouse testified that he was in the breakroom 

from 4:35 to 4:55 p.m.; that Thomas was also in the breakroom during 
that time; that employees were discussing sports, including the Tennes-
see Titans but not including Michael Jordan; and that no one told them 

to hold down the noise.  I regard 
the inconsistencies between Shouse and other witnesses concerning what occurred in the breakroom in the 

half-hour after the polls opened in the afternoon as further reasons for 
generally discrediting Shouse™s testimony. 
 ROBERT ORRŒSYSCO FOOD SERVICES 625                                                          
At the outset, I reject the Employer™s contention that the entire 
breakroom constituted the voting area.  Rather, I conclude that 
the curtained area within which the balloting actually took 
place was the voting area.  
Westwood Horizons Hotel, 270 NLRB at 803 fn. 14.17  Although the Board™s decision in 
Mil-chem, Inc., 170 NLRB 362 (1968), which prohibits conversa-
tions between parties to an election and voters, extends to ob-

servers, 
Modern Hard Chrome Service Co.
, 187 NLRB 82 (1970), it does not extend to such a ﬁchance, isolated innocuous comment or inquiryﬂ as was invol
ved in the brief interchange between Taylor and Tidwell.  
Milchem, Inc., 170 NLRB at 363 
(ﬁWe will be guided by the maxim that ‚the law does not con-
cern itself with trifles.™ﬂ).  See also Sir Francis Drake Hotel
, 330 NLRB 638 (2000) (union observer™s remarks to voters not 
objectionable since brief and innocuous). The credited evidence further establishes that prounion em-ployees Shouse and Thomas e
xhorted prospective voters on 
several occasions during the afternoon voting session to vote 

for the Petitioner.  I conclude that such conduct is not objec-
tionable.  Initially I note that the conduct involved conversa-
tions between employees and did not involve a party to the 
election.  Rheem Mfg. Co., 309 NLRB 459 (1992).  The proper                                                            
17 Pepsi-Cola Bottling Co.
, 291 NLRB 578 (1988), relied on by the 
Employer, is not to the contrary.  In that case, the Board concluded that 
the no-electioneering area extended to lines that formed outside the 
room where the polling took place.  
Although there is record evidence indicating that such lines existe
d during the morning voting session, 
there is no similar evidence regarding the afternoon voting session.  

Rather, the only record evidence c
oncerning lines during the afternoon 
sessions is that on one occasi
on one employeeŠShane OwensbyŠ
briefly waited just outside the curt
ained area before entering to vote. 
test to apply in these circumstances is whether the third-party 
conduct is so disruptive of employee freedom of choice that the 
election must be set aside.  
Boston Insulated Wire & Cable Co
., 259 NLRB 1118, 1119 fn. 6 (1982).  In concluding that this test 
has not been met, I note that Shouse and Thomas were only in 
the breakroom for approximately 20 to 30 minutes prior to the 
beginning of their 5 p.m. shifts, and that there is no evidence 
that such exhortations occurred during the morning shift or the 
balance of the afternoon shift.  Crestwood Convalescent Hospi-tal, 316 NLRB 1057 (1995).  I also note that only one of the 
employees (Owensby) was actually in the polling area or stand-
ing in line waiting to vote when a comment was made.  
Golden Years Rest Home
, 289 NLRB 1106 (1988); Mead Corp., 189 NLRB 190 (1971).18  Finally, I note that a number of the com-
ments attributed to Thomas were made to employees who had 
already voted.  Accordingly, and for all of the reasons set forth 
above, I conclude that the Employer™s Objections 4, 5, and 8 lack merit. 
Objection 10 I have considered and rejected all of the Employer™s conten-
tions, including its contention concerning the alleged late open-
ing of the polls, in connection with specific objections above.  
Accordingly, I conclude that its ﬁcatch-allﬂ objection also lacks 

merit. 
 18 The Employer™s reliance on 
Brinks Inc., 331 NLRB 46 (2000), is 
misplaced since there, unlike here, 
the electioneering took place in the voting area and involved an observer.  
Pepsi-Cola Bottling Co., supra, 
is also distinguishable since there,
 unlike here, voters were forced to 
make their way through a ﬁgauntle
tﬂ of cheering and chanting union 
supporters who were waiting in line to vote.  